NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        SEP 24 2015

                                                                         MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




TAMEKCA WALKER,                                    No. 14-15342

                 Petitioner - Appellant,           D.C. No. 2:12-cv-01882-GGH

 v.
                                                   MEMORANDUM*
RON DAVIS,

                 Respondent - Appellee.


                      Appeal from the United States District Court
                         for the Eastern District of California
                    Gregory G. Hollows, Magistrate Judge, Presiding

                       Argued and Submitted September 17, 2015
                               San Francisco, California

Before: CALLAHAN, CHRISTEN, and FRIEDLAND, Circuit Judges.

        Tamekca Walker appeals the district court’s denial of her 28 U.S.C. § 2254

habeas petition. We have jurisdiction under § 2253, and we affirm.1



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


        1
                Because the parties are familiar with the facts we do not recount them
here.
      Walker contends the introduction at trial of potentially irrelevant and

prejudicial autopsy photographs of her foster daughter violated her due process

rights. Walker’s petition is governed by the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”) and cannot be granted unless the state court’s

adjudication was: (1) “contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the United

States”; or (2) “based on an unreasonable determination of the facts.” § 2254(d).

Walker argues that the state court’s decision was contrary to clearly established

Supreme Court law. We are bound, however, by the holding in Holley v.

Yarborough that the Supreme court “has not yet made a clear ruling that admission

of irrelevant or overtly prejudicial evidence constitutes a due process violation

sufficient to warrant issuance of the writ.” 568 F.3d 1091, 1101 (9th Cir. 2009).

We cannot say that the state court’s decision to admit potentially irrelevant and

prejudicial autopsy photographs over Walker’s objection was contrary to clearly

established federal law. Walker’s petition must be denied.

      AFFIRMED.




                                          2